DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 20 December 2021.

Response to Amendment
Claims 1-16 and 19 have been amended. Claims 1-20 are pending. 
In response to the amendments to the claims and in view of the below amendments, the objections to the claims that were presented in the previous action (Non-Final Rejection filed on 27 September 2021) are withdrawn. In response to the amendments to the claims, the rejections under 35 USC 112(b) are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 20 December 2021, with respect to independent claims 1 (Remarks, p. 7/12, first para.) and 13 (Remarks, p. 7/12, third para., which relates to claim 13; p. 10/12, first para.: “residence time”) have been fully considered and are persuasive. 
Regarding claim 1, Applicant persuasively argues that prior art Benkwitz et al. (US 2015/0337343 A1) teaches that acetic acid (i.e., a by-product) is removed by aerobic digestion (i.e., secondary separation) from a stream from which microorganisms have been removed (Remarks, p. 6/12, lines 1-5 [although it is the retentate that is returned to the bioreactor in Benkwitz at [0144]]; p. 7/12, first para.). Therefore, Benkwitz does not suggest a product depleted stream of a vaporization process or its equivalent that both comprises viable microbial biomass and is subjected to secondary 
Regarding claim 13, Applicant persuasively argues that Schultz et al. (US 2015/0152441 A1) does not discuss a conversion as that term (“a conversion unit to convert”) would be understood by the skilled practitioner (Remarks, p. 7/12, third para.; specification: [0022]), and the cited prior art does not discuss residence times for a comparable vaporization step (Remarks, p. 7/12, first para.).
The rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Mr. Frank S. Molinaro on 28 February 2022 and 2 March 2022.
The application has been amended as follows: 
Claim 1
Line 11: “and a product depleted stream, the product depleted stream comprising the viable”
Claim 6
Line 1: “The method of claim 1, wherein the source is selected from a carbohydrate”
Claim 7
Lines 1-2: “The method of claim 6, wherein the utilizes a feedstock selected from biomass, a liquid waste stream, a solid”
Claim 9
aluminum, the production and/or refinement of copper, the production and/or refinement of ferroalloys and combinations thereof.”
Claim 11
Line 1: “The method of claim 1, wherein the at least one by-product is a”
Claim 13
Line 11: “product depleted stream comprising the viable microbial biomass, wherein the”
Line 14: “microbial mass in the fermentation product depleted stream and the viability of the microbial”
Last line: “the at least one fermentation product into a secondary product.”
Claim 18
Line 1: “The method of claim 17, wherein the evolved gas stream is water-scrubbed to”

REASONS FOR ALLOWANCE
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-20. The concept of a method for producing and recovering at least one product from a fermentation process comprising:
introducing a C1-containing gas substrate from a source to a bioreactor containing at least one microorganism capable of fermenting the C1-containing gas substrate and producing at least one product and at least one by-product;
generating a fermentation broth in the bioreactor comprising the at least one microorganism as viable microbial biomass, the at least one product, and the at least one by-product;
passing the fermentation broth from the bioreactor to a vacuum distillation vessel;
the product depleted stream comprising the viable microbial biomass and the at least one by-product; and
passing the product depleted stream to a secondary separation unit to remove the at least one by-product before passing the product depleted stream back to the bioreactor, wherein the fermentation broth has a residence time in the vacuum distillation vessel from about 0.5 to about 15 minutes and wherein the difference between the viability of the microbial mass in the product depleted stream and the viability of the microbial biomass in the fermentation broth is less than 10% (claim 1) is considered to define patentable subject matter over the prior art.
Likewise, the concept of a method for producing and recovering at least one product from a fermentation process comprising: 
introducing a C1-containing gas substrate from a source to a bioreactor containing at least one microorganism capable of fermenting the C1-containing gas substrate;
generating a fermentation broth in the bioreactor comprising the at least one microorganism as viable microbial biomass, and at least one fermentation product; 
passing the fermentation broth from the bioreactor to a vacuum distillation vessel; 
partially vaporizing the fermentation broth to produce a fermentation product enriched stream and a fermentation product depleted stream, the fermentation product depleted stream comprising viable microbial biomass, wherein the fermentation broth has a residence time in the vacuum distillation vessel from about 0.5 to about 15 minutes and wherein the difference between the viability of the microbial mass in the product depleted stream and the viability of the microbial biomass in the fermentation broth is less than 10%.; 
passing the fermentation product depleted stream back to the bioreactor; 
introducing the fermentation product enriched stream to a conversion unit to convert the at least one fermentation product into a secondary product (claim 13) is considered to define patentable subject matter over the prior art.
The invention provides a method for recovering a product from a fermentation broth ([0002]) from a bioreactor ([0008]) while ensuring the viability of C1-fixing microorganisms ([0007]) in the fermentation broth ([0033]) so that the microorganisms can be recycled to the bioreactor ([0096]).
The closest prior art is regarded to be Schultz et al. (US 2015/0152441 A1), which discloses fermenting a gaseous substrate from an industrial process containing CO or H2, CO2, and CO (i.e., a C1-containing gas substrate) in a reactor comprising bacteria ([0016]: “an industrial waste gas stream”; [0020]: “fermenting the BTEX depleted reactor stream”; [0098]: “CO-to-product conversion”; [0101]: “capable of”, [0105]: “gaseous substrate”); and recovering products of the fermentation reaction by distillation ([0115]) (Schultz, [0115]: “U.S. Pat. No. 6,136,577”; Gaddy, col. 2, lines 28-29). The production of a stream from such a distillation that comprises viable microbial biomass would have been prima facie obvious in view of the teachings of Evanko et al. (US 2011/0124068 A1) ([0233]). However, these prior arts do not discuss residence times for a distillation process that preserves the viability of microbial biomass (claims 1 and 13), they do not suggest a product depleted stream of a vaporization process or its equivalent that both comprises viable microbial biomass and is subjected to secondary separation before being returned to a bioreactor (claim 1), and they do not teach the introduction of a fermentation product enriched stream to a conversion unit to convert at least one fermentation product into a secondary product (claim 13). 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772